1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: Liborius Agwara                                 Case No. 2:19-ms-00090
      Attorney at Law, Bar No. 7576
7                                                           ORDER OF SUSPENSION

8

9
10

11

12           On October 31, 2019, this Court entered an Order to Show Cause (“OSC”),

13   mailed via certified mail with a Certified Mail Return Receipt date of delivery of November

14   1, 2019. The OSC provided Mr. Agwara with 30 days to respond with reasons why he

15   should not be suspended from the practice of law in this Court. No response has been

16   received from Mr. Agwara. Failure to respond within thirty 30 days warrants an Order of

17   Suspension. See LR IA 11-7.

18          It is therefore ordered that Liborius Agwara, Bar No. 7576, is hereby suspended

19   from practice in United States District Court for the District of Nevada.

20          DATED THIS 5th day of December 2019.

21

22
                                               MIRANDA M. DU
23                                             CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27
28
1                                  CERTIFICATE OF SERVICE

2    Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of the

3    United States District Court, and that on this 5th day of December 2019, I caused to be

4    served a true and correct copy of the foregoing Order to Show Cause to the following

5    parties via Certified Mail, Return Receipt Requested via the United States Postal Service,

6    in a sealed envelope, postage prepaid, to the following:

7                        Liborius Agwara
                         c/o William Terry, Esq.
8                        530 S. Seventh Street
                         Las Vegas, NV 89101
9

10         Certified Mail No.: 7019 0700 0001 7574 6512

11

12                              /s/ Lorena Q.
                                Deputy Clerk
13                              United States District Court,
                                District of Nevada
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                   2
